TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2015



                                     NO. 03-15-00121-CR


                                    Tom Benson, Appellant

                                                  v.

                                  The State of Texas, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
         REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the summary judgment rendered by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the case

for further proceedings consistent with this opinion. Appellee shall pay all costs relating to this

appeal, both in this Court and the court below.